Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 21, 2014

                                     No. 04-14-00438-CV

                  ESTATE OF DELFINA E. ALEXANDER, DECEASED,

                   From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2008-PB7-000016-L2
                           Honorable Jesus Garza, Judge Presiding


                                        ORDER
         Appellants, Judith Zaffirini, David H. Arredondo, and Clarissa N. Chapa, As Co-Trustees
of the Exempt Trust of Rocio Gonzalez Guerra, filed a Joint Notice of Appeal from an order in
Trial Cause Number 2008PB7000016L2 approving interim guardian ad-litem fees (the “Tellez
Interim Guardian Ad Litem Order”). This court is attempting to determine whether this order is
a final appealable order rendered in a probate proceeding.

       Therefore, appellants are hereby ORDERED to explain in writing no later than July 31,
2014 why this appeal should not be dismissed for lack of jurisdiction. The court also requests
that appellee respond no later than ten days after appellants have filed their response to this
order.

       All other appellate deadlines in this appeal are ABATED pending this court’s
determination of its jurisdiction.



                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court